DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 4-5, 7-8, & 10 have been amended and examined as such.
Claims 2-3 have been canceled as requested by the Applicant.

Claim Objections
Claims 8 & 10 were objected to because of informalities.  The amendment to the claims correct the errors and the objection is withdrawn.

Allowable Subject Matter
Independent claims 1, 5, & 7 are allowed as presented.
Claims 4, 11-15 are allowed as presented, dependent on claim 1.
Claim 6 is allowed as presented, dependent on claim 5.
Claims 8-10 are allowed as presented, dependent on claim 7.
The following is an Examiner’s statement of reasons for allowance: 
As related to the independent claims, which contains inter alias the limitations of canceled claims 2-3 [claim 1] and additional limitations for which the Applicant presented arguments, the substantial arguments presented by Applicant brought to light a clearer understanding of the actual claimed limitations to include those presented by claims 1, 5, & 7 overcome the prior art of record and the rejection is withdrawn.
An additional search was conducted and an updated search was performed and the existing prior art of record as well as additional cited art fails to teach or fairly suggest a liquid jetting apparatus comprising the limitations as claimed, particularly but not limited to: a first supply channel connecting the first tank and the second liquid jetting head is longer than a first supply channel connecting the first tank and the first liquid jetting head, and has a smaller average channel resistance per unit length than the first supply channel connecting the first tank and the first liquid jetting head… and similar second return channels with similar channel resistance and length relationships.
Prior Art Yamada et al. teaches multiple liquid jetting heads and supply and return channels, but does not teach the limitation of a first supply channel connecting the first tank and the second liquid jetting head is longer than a first supply channel connecting the first tank and the first liquid jetting head, and has a smaller average channel resistance per unit length than the first supply channel connecting the first tank and the first liquid jetting head.
Prior Art MIZUNO et al. teaches multiple liquid jetting heads and supply and return channels, but does not teach the limitation of a first supply channel connecting the first tank and the second liquid jetting head is longer than a first supply channel connecting the first tank and the first liquid jetting head, and has a smaller average 
As the record as a whole has made additional reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nitta et al. (US 2007/0252860 A1) teaches a liquid jetting apparatus with specifically depicted channel resistance.  ARIMOTO (US 2013/0208059 A1) teaches a liquid jetting apparatus with specifically depicted channel resistance between supply and head.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049.  The Examiner can normally be reached on Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Zimmermann/Primary Examiner, Art Unit 2853